     Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 1 of 14 PageID #:160




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DELLA PAROLA CAPITAL MANAGEMENT,
 LLC,

        Plaintiff,                                  No. 21 CV 321

          v.                                        Judge Manish S. Shah

 BLAZE PORTFOLIO SYSTEMS, LLC,

        Defendant.

                        MEMORANDUM OPINION AND ORDER

       Della Parola Capital Management, LLC administered a hedge fund using

software from Blaze Portfolio Systems, LLC. The software had a defect, resulting in

trading and related losses. Della Parola sued Blaze in state court, alleging breach of

contract, breach of express warranty, professional malpractice, fraud, and violations

of the Illinois Consumer Fraud and Deceptive Business Practices Act. Blaze removed

the case to federal court and moves to dismiss under Rule 12(b)(6). Della Parola moves

to remand. For the reasons discussed below, the motion to remand is denied and the

motion to dismiss is granted.

I.     Legal Standards

       A defendant can remove a lawsuit filed in state court to federal court if the

federal court has original jurisdiction over the dispute. 28 U.S.C. § 1441(a). Federal

district courts have original jurisdiction over civil actions where the amount in

controversy exceeds $75,000 and the parties are citizens of different states. 28 U.S.C.

§ 1332(a). When assessing whether diversity jurisdiction exists, ordinarily only the
      Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 2 of 14 PageID #:161




citizenship of named parties is considered. CCC Info. Servs., Inc. v. Am. Salvage Pool

Ass’n, 230 F.3d 342, 346 (7th Cir. 2000) (citing F. & H.R. Farman–Farmaian

Consulting Eng’rs Firm v. Harza Eng’g Co., 882 F.2d 281, 284 (7th Cir. 1989), cert.

denied, 497 U.S. 1038 (1990)). Where “joinder of a nondiverse party would destroy

subject matter jurisdiction,” a district court must either deny joinder or permit

joinder and remand the action to state court. Schur v. L.A. Weight Loss Centers, Inc.,

577 F.3d 752, 759 (7th Cir. 2009) (citing 28 U.S.C. § 1447(e); Jass v. Prudential Health

Care Plan, Inc., 88 F.3d 1482, 1486 (7th Cir. 1996)).

         To survive a motion to dismiss under Rule 12(b)(6), a complaint must state a

claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). The complaint must

contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In reviewing a motion to dismiss, a court

must construe all factual allegations as true and draw all reasonable inferences in

the claimant’s favor. Sloan v. Am. Brain Tumor Ass’n, 901 F.3d 891, 893 (7th Cir.

2018).

II.      Background

         Della Parola contracted with Blaze for software, agreeing to pay a one-time fee

and annual charge in exchange for a license to Blaze’s Atom Align platform. [1-1]

¶¶ 6–7; [25-1]. 1 While their contract included a disclaimer of warranties, [25-1] at 5




1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of the filings. The facts are taken from
                                            2
    Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 3 of 14 PageID #:162




§ 4.3, Blaze also promised that it would use “commercially reasonable efforts to

provide ... Application Services” to Della Parola. [1-1] ¶¶ 7, 39; [25-1] at 5 § 4.2. Della

Parola used Atom Align to receive account balances from its accounting provider,

apply an appropriate account model, and generate accurate trade amounts for

execution with a broker-dealer. [1-1] ¶¶ 11–12. The software was responsible for

ensuring that account balances matched daily reconciliations from the portfolio

accounting provider and that all assets were assigned the correct securities type. Id.

¶ 13. Della Parola used margin accounts and short sales 2 to manage its investments,

including Black Bear Investment Fund, LLC, a hedge fund. Id. ¶ 2; [17] at 1.

       Eighteen months after the parties entered their contract, Della Parola

attempted to rebalance the Black Bear Investment Fund using Atom Align. [1-1] ¶¶ 6,

19. A flaw in Blaze’s software resulted in an imbalance for the fund and a deficiency

of $11,000,000. Id. ¶¶ 18–19. While Blaze marketed its software as capable of “Model

Rebalancing” and having features “designed to ensure trading compliance and data

accuracy,” id. ¶ 9, the software was actually unable “to distinguish between a positive

equity balance and a negative equity balance in a customer account,” and therefore


the complaint, attachments to the complaint, and plaintiff’s opposition to defendant’s motion
to dismiss. [1-1]; [25-1]; [17].
2 A margin account “is a brokerage account in which the broker lends her client cash to
purchase securities. The loan is collateralized by the client’s securities or cash. If the value
of the stock drops significantly, the account holder will be required to deposit more cash or
sell a portion of the stock.” Galarneau v. Merrill Lynch, Pierce, Fenner & Smith Inc., 504 F.3d
189, 194 n.1 (1st Cir. 2007), as amended (Nov. 30, 2007). In a short sale, investors count on a
drop in the price of securities in order to secure a profit. See Am. Boat Co., LLC v. United
States, 583 F.3d 471, 475–76 n.3 (7th Cir. 2009) (citing Kornman & Assocs., Inc. v. United
States, 527 F.3d 443, 450 (5th Cir. 2008); Zlotnick v. TIE Commc’ns, 836 F.2d 818, 820 (3d
Cir. 1988)).


                                               3
   Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 4 of 14 PageID #:163




unable to accurately rebalance investments. Id. ¶ 14. Atom Align erroneously read

margin account balances as positive rather than negative values. Id. ¶ 15. As a result

of this design flaw, the Black Bear Investment Fund and Della Parola lost $3,015,179

in erroneous trades, and Della Parola lost all of its potential investors in the fund and

related management fees. Id. ¶¶ 18–19, 56–57. Blaze acknowledged that it was aware

of the flaw in Atom Align but had neither fixed the problem nor warned Della Parola.

Id. ¶ 21. Blaze was aware that its software would ultimately fail and lead to

erroneous trades. Id. ¶ 60. Della Parola relied on Blaze’s representations and

omissions and would not have entered into the contract had it known about the error

in Atom Align. Id. ¶¶ 65–66.

       Della Parola’s sole member is Nardi Capitale, LLC. [1] ¶ 6. Nardi Capitale’s

members are David and Monica Mascio, who are both citizens of Florida. Id. The sole

member of Blaze is AW Subsidiary, Inc., which is incorporated in Delaware and has

its principal place of business in California. Id.

III.   Analysis

       A.    Motion to Remand

       Blaze removed the case on the basis of diversity jurisdiction. [1] ¶ 5. Removal

was proper because this case is between citizens of different states (between Della

Parola, a citizen of Florida, and Blaze, a citizen of both Delaware and California), [1]

¶ 6, and because the amount in controversy exceeds the sum of $75,000. [1-1] ¶¶ 1,

18–19, 69; 28 U.S.C. §§ 1332, 1441.




                                            4
   Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 5 of 14 PageID #:164




       Plaintiff’s argument for remand anticipates issues that would arise if Black

Bear Investment Fund, LLC were a party to this case. [18]. Because the fund is not a

party to the case, however, these arguments and the motion to remand are

premature. For purposes of removal jurisdiction, courts look at the case as of the time

it was filed in state court. Wisconsin Dep’t of Corr. v. Schacht, 524 U.S. 381, 390

(1998). Here, the removed complaint involved diverse citizens and this court has

jurisdiction over the dispute. To destroy diversity jurisdiction and justify remand,

Della Parola should have filed a motion to join under Federal Rule of Civil Procedure

19 or Rule 20 or a motion to amend the complaint under Rule 15(a)(2). If Della Parola

had moved to join a nondiverse party, this court would have decided whether to deny

or permit joinder pursuant to 28 U.S.C. § 1447(e). See Schur v. L.A. Weight Loss

Centers, Inc., 577 F.3d 752, 759 (7th Cir. 2009). Plaintiff could still voluntarily dismiss

this action and refile in state court. See Fed. R. Civ. P. 41(a)(1)(A)(i).

       The motion to remand is denied.

       B.     Motion to Dismiss

              1.     Breach of Contract and of Express Warranty

       Plaintiff’s contract and express warranty claims are predicated on identical

facts, so I consider Counts I and III together.

       To state a claim for breach of contract a party must allege (1) the existence of

a valid and enforceable contract; (2) a breach by the defendant; (3) substantial

performance by the plaintiff; and (4) damages. Doe v. Columbia Coll. Chi., 933 F.3d

849, 858 (7th Cir. 2019) (citing Dual-Temp of Illinois, Inc. v. Hench Control, Inc., 821



                                             5
   Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 6 of 14 PageID #:165




F.3d 866, 869 (7th Cir. 2016)). A breach of contract claim “requires an identifiable

breach of a contract term.” Sevugan v. Direct Energy Servs., LLC, 931 F.3d 610, 614–

615 (7th Cir. 2019). Contracts must be “construed as a whole,” and if “the words in

the contract are clear and unambiguous, they must be given their plain, ordinary and

popular meaning.” Thompson v. Gordon, 241 Ill.2d 428, 441 (2011) (citing Gallagher

v. Lenart, 226 Ill.2d 208, 232 (2007); Cent. Illinois Light Co. v. Home Ins. Co., 213

Ill.2d 141, 153 (2004)).

      “In a breach of express warranty action under the [Illinois UCC], plaintiff

must show a breach of an affirmation of fact or promise that was made a part of the

basis of the bargain.” Oggi Trattoria & Caffe, Ltd. v. Isuzu Motors Am., Inc., 372

Ill.App.3d 354, 360 (1st Dist. 2007) (quoting Hasek v. DaimlerChrysler Corp., 319

Ill.App.3d 780, 788 (1st Dist. 2001)). Because warranties are creatures of contract,

“the language of the warranty itself is what controls and dictates the obligations and

rights” of the parties involved. Id. Disclaimers of express warranties can be

enforceable. 810 ILCS 5/2-316.

      At issue here is the meaning of an express warranty provision. Della Parola

claims that Blaze violated section 4.2 of their contract, where Blaze “warrants that it

will use commercially reasonable efforts to provide the Application Services to

Customer” provided that certain conditions are met. [1-1] ¶¶ 7, 23; [25-1] at 5 § 4.2.

According to Della Parola, that provision required Blaze to “provide [plaintiff] with a

software platform that performed in a commercially reasonable fashion or in

conformity with commercially reasonable norms and standards.” [1-1] ¶ 23; [17] at 4.



                                          6
    Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 7 of 14 PageID #:166




The claimed breach, then, was that it was commercially unreasonable that Atom

Align could not rebalance accounts. [17] at 4–5. Blaze argues that it warranted only

to use commercially reasonable methods to deliver its software and that no provision

in the contract required that Atom Align perform in a commercially reasonable way.

[12] at 12–13. 3

       Section 4.2 of the contract required Blaze to “use commercially reasonable

efforts to provide the Application Services” to plaintiff. [25-1] at 5 § 4.2. Elsewhere in

the contract, “Application Services” are defined as “the products and services

identified in the Subscription Schedule.” Id. at 1 § 1.2. On the contract’s Subscription

Schedule, under “Description of Application Services” are the words “Atom Align,”

the name of Blaze’s software platform. Id. at 10. Reading section 4.2 of the contract

in context, then, Blaze warranted to use commercially reasonable efforts to provide

application services—its software—to Della Parola. On this point, the contract is

unambiguous, see Thomas, 241 Ill.2d at 441 (words in a contract that are clear and



3 Blaze makes a general argument that plaintiff has failed to adequately allege damages for
any of its claims. [12] at 10–11. Defendant points out that Della Parola has alleged trading-
loss damages apparently suffered by a non-party: Black Bear Investment Fund, LLC. Id.
Della Parola concedes that Black Bear suffered losses. [18] ¶¶ 4–5. Nevertheless, I must
accept as true the facts pled in the complaint and the complaint at times alleges that it was
Della Parola that suffered trading losses, [1-1] ¶ 24, and that satisfies the pleading
requirements for those claims that fall under Rule 8. Blaze also argues that plaintiff’s lost
profits are unrecoverable based on a limitation of liability provision in the contract. [12] at
11–12; [25-1] at 7 § 9.1. But the contract bars the recovery of lost profits only when they are
“incidental, special, punitive, indirect or consequential,” not when lost profits are direct
damages. [25-1] at 7 § 9.1; see Aculocity, LLC v. Force Mktg. Holdings, LLC, No. 17-CV-2868,
2019 WL 764040, at *2–3 (N.D. Ill. Feb. 21, 2019) (interpreting a similar contractual
provision); Westlake Fin. Grp., Inc., v. CDH-Delnor Health Sys., 389 Ill.Dec. 140, 148–49 (2d
Dist. 2015) (same). Whether Della Parola’s lost profits are direct turns on how foreseeable
they were, but that determination is premature at this stage, and so the allegation of lost
profits also satisfies the requirements of Rule 8.

                                              7
    Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 8 of 14 PageID #:167




unambiguous are not susceptible to more than one meaning), and Defendant nowhere

promised or warranted that its product would perform in a commercially reasonable

way. [25-1]. Plaintiff has failed to identify any promise that Blaze has breached and

without that, its warranty and contract claims fail. 4

       Counts I and III are dismissed.

              2.      Fraud

       Count II alleges consumer fraud and unfair practices under the Illinois

Consumer Fraud Act. Count VI is a claim for common law fraud.

       The Consumer Fraud Act prohibits “unfair or deceptive acts or practices ... in

the conduct of any trade or commerce.” 815 ILCS 505/2. Deceptive or unfair practices

include any “misrepresentation or the concealment, suppression or omission of any

material fact.” Id. To state a claim under the Act, a plaintiff must show “that the

defendant committed a deceptive or unfair act with the intent that others rely on the

deception, that the act occurred in the course of trade or commerce, and that it caused

actual damages.” Vanzant v. Hill’s Pet Nutrition, Inc., 934 F.3d 730, 736 (7th Cir.

2019) (citing Siegel v. Shell Oil Co., 612 F.3d 932, 934–35 (7th Cir. 2010)).

       The elements of common law fraud are “(1) a false statement of material fact;

(2) defendant’s knowledge that the statement was false; (3) defendant’s intent that



4 The parties debate the significance of section 4.3 of the contract, a disclaimer of additional
warranties. See [25-1] at 5 § 4.3; [12] at 13; [17] at 6. I do not reach that argument, however,
because plaintiff has not alleged a breach of any warranty except that found in section 4.2.
[1-1]. Similarly, plaintiff argues that where contractual provisions conflict, the more specific
controls. [17] at 5 (citing Bell v. Publix Super Markets, Inc., 982 F.3d 468 (7th Cir. 2020); Coe
v. BDO Seidman, L.L.P., 396 Ill.Dec. 740 (1st Dist. 2015)). But in this contract, sections 4.2
and 4.3 do not conflict, and so these cases are not on point.

                                               8
   Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 9 of 14 PageID #:168




the statement induce the plaintiff to act; (4) plaintiff’s reliance upon the truth of the

statement; and (5) plaintiff’s damages resulting from reliance on the statement.”

Connick v. Suzuki Motor Co., 174 Ill.2d 482, 496 (1996); see Wigod v. Wells Fargo

Bank, N.A., 673 F.3d 547, 569 (7th Cir. 2012). Under either the Consumer Fraud Act

or a common law theory, a plaintiff alleging fraud must meet the heightened pleading

standards of Rule 9(b). Greenberger v. GEICO Gen. Ins. Co., 631 F.3d 392, 399 (7th

Cir. 2011).

      In a contractual setting, a plaintiff pleading fraud must show more than “the

mere fact that a defendant promised something and then failed to do it.” Avery v.

State Farm Mut. Auto. Ins. Co., 216 Ill.2d 100, 169 (2005) (quoting Zankle v. Queen

Anne Landscaping, 311 Ill.App.3d 308, 312 (2d Dist. 2000)); Greenberger, 631 F.3d at

399. In other words, “a breach of contractual promise, without more, is not actionable”

either under the Consumer Fraud Act, Avery, 216 Ill.2d at 169, or under a theory of

common law fraud. See Greenberger, 631 F.3d at 401. The plaintiff must prove that

the defendant engaged in fraudulent acts or practices distinct from any underlying

breach of contract. Id. at 399 (citing Avery, 296 Ill.2d at 100).

      Blaze argues that plaintiff’s Consumer Fraud Act claim is merely a

reformulation of its contract claim, Della Parola has not adequately alleged deception,

and plaintiff has failed to plead its common law fraud claim with particularity. [12]

at 14–17, 20–21. Della Parola responds by saying its fraud claims rest on a theory of

fraudulent concealment or omission. Unlike its contract claims (based on a promise




                                            9
    Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 10 of 14 PageID #:169




to provide commercially reasonable software), its fraud claims are about Blaze’s

efforts to conceal a defect in the program. 5

       Della Parola is correct that the Consumer Fraud Act should be “liberally

construed to effect is purpose.” Avery, 216 Ill.2d at 192. But the Illinois Supreme

Court has nonetheless imposed an important limit on fraud claims: they must not be

predicated on a mere breach of contract. Id. at 168–70. This prohibition on

overlapping contract and fraud claims applies to both statutory and common law

claims, see Greenberger, 631 F.3d at 401, and it applies here. Della Parola’s claims

fail because plaintiff has not alleged fraud separate from the alleged breach of

contract.

       Both Della Parola’s statutory and common law claims turn on the underlying

contract. Blaze’s allegedly fraudulent acts—its representations about the rebalancing

function, omissions about the software’s defect, and act of licensing a flawed

product—were all made in the course of a contractual relationship. While Della

Parola attempts to distinguish its contract and fraud claims, they rest on identical

facts: an agreement to provide software that went awry. Plaintiff’s fraud claims are

premised on the language of the agreement, duplicate its contract claims, and cannot


5 Della Parola claims that Blaze’s conduct was both unfair and deceptive. [1-1] at 32–33. But
the complaint sounds in deception, not unfairness. See Vanzant v. Hill’s Pet Nutrition, Inc.,
934 F.3d 730, 738–39 (7th Cir. 2019) (quoting Batson v. Live Nation Ent., Inc., 746 F.3d 827,
830 (7th Cir. 2014)) (“To determine whether a practice is unfair, Illinois courts consider three
factors: whether it ‘offends public policy’; is ‘immoral, unethical, oppressive, or unscrupulous’;
or ‘causes substantial injury to consumers.’”). Plaintiff has not identified any relevant public
policy that Blaze’s conduct offended or shown that it had no choice but to submit. Della Parola
could have avoided the injury in question by contracting specifically for a software that met
its requirements. See Batson, 746 F.3d at 830–34 (7th Cir. 2014). Della Parola has failed to
allege unfair conduct under the Consumer Fraud Act.

                                               10
    Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 11 of 14 PageID #:170




support a fraud action. See Greenberger, 631 F.3d at 399 (dismissing fraud claims

where a plaintiff’s fraud and contract claims “rest on the same factual foundation”). 6

       Counts II and VI are dismissed.

              3.     Intentional Interference with Prospective Economic Advantage

       To state a claim under Illinois law for intentional interference with prospective

economic advantage, a plaintiff must allege “(1) a reasonable expectancy of entering

into a valid business relationship, (2) the defendant’s knowledge of the expectancy,

(3) an intentional and unjustified interference by the defendant that induced or

caused a breach or termination of the expectancy, and (4) damage to the plaintiff

resulting from the defendant’s interference.’” Foster v. Principal Life Ins. Co., 806

F.3d 967, 971 (7th Cir. 2015) (quoting Voyles v. Sandia Mortg. Co., 196 Ill.2d 288

(2001)). A plaintiff must allege that an interferer took actions “directed at third-party

business prospects,” intending to injure plaintiff’s expectancies. F:A J Kikson v.

Underwriters Lab’ys, Inc., 492 F.3d 794, 800 (7th Cir. 2007) (citing Galinski v. Kessler,




6 Even if Della Parola had identified fraud distinct from its contract claims, its allegations
could not survive scrutiny under Rule 9. See Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547,
569 (7th Cir. 2012) (citing Windy City Metal Fabricators & Supply, Inc., v. CIT Tech. Fin.
Servs., Inc., 536 F.3d 663, 668 (7th Cir. 2008)) (“We have summarized the particularity
requirement [under Rule 9 for fraud claims] as calling for the first paragraph of any
newspaper story: ‘the who, what, when, where, and how.’”). Plaintiff has alleged some
information about the circumstances of the fraud. The when is August 2018 and after—at
the signing of the contract and during the duration of the contractual relationship, the period
when the fraudulent misrepresentations or omissions were made. [1-1] ¶¶ 6–7, 32–35, 61–
69. The what includes the contract itself (including section 4.2) and Blaze’s silence about the
flaw in Atom Align during the course of the contract. Id. But section 4.2 does not mean what
Della Parola claims it did and cannot support a fraud claim. Outside section 4.2, plaintiff has
not pointed to any particular deceptive conduct by Blaze that plaintiff saw and that caused
plaintiff harm.
                                              11
   Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 12 of 14 PageID #:171




134 Ill.App.3d 602 (1st Dist. 1985); Crinkley v. Dow Jones & Co., 67 Ill.App.3d 869

(1st Dist. 1978); Panter v. Marshall Field & Co., 646 F.2d 271, 298 (7th Cir. 1981)).

      Della Parola argues that because Blaze was aware of plaintiff’s expectation

that its new hedge fund would attract significant investment, defendant’s conduct

was directed at plaintiff’s prospective customers. [17] at 13. But Della Parola never

points to contact—direct or indirect—between Blaze and plaintiff’s potential

investors. See [1-1] ¶¶ 50–58; [17] at 13–14. That Blaze knew plaintiff had hopes of

future investment with the fund and nonetheless licensed its flawed software to Della

Parola is not an action directed at third-party business prospects. See F:A J Kikson,

492 F.3d at 800–01 (finding no directed actions where a defendant made direct

contacts with plaintiff’s business prospects but had not taken actions “designed to

induce customers not to buy [plaintiff’s product]”); McCoy v. Iberdrola Renewables,

Inc., 760 F.3d 674, 686–87 (7th Cir. 2014) (affirming dismissal of a tortious

interference claim where a defendant did not communicate with a third party);

Galinski v. Kessler, 134 Ill.App.3d 602, 607–08 (1st Dist. 1985) (rejecting a tortious

interference claim where “the interfering conduct complained of is directed towards

the plaintiff as opposed to a third party”). Plaintiff has also failed to allege that Blaze

acted with the purpose of injuring plaintiff’s expectancies. See F:A J Kikson, 492 F.3d

at 800–01. Della Parola claims that Blaze acted “with malice and with the intent that

Della Parola suffer monetary damages,” [1-1] ¶ 58, but this conclusory statement is

unsupported by any factual allegations. Plaintiff has not shown that Blaze took




                                            12
  Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 13 of 14 PageID #:172




actions directed at third parties with the purpose of injuring plaintiff’s expectancies,

and the complaint does not support an intentional interference claim.

      Count V is dismissed.

             4.     Professional Malpractice

      To bring a claim in tort for professional malpractice or negligence, a plaintiff

must show “(1) the existence of a professional relationship, (2) a breach of duty arising

from that relationship, (3) causation, and (4) damages.” MC Baldwin Fin. Co. v.

DiMaggio, Rosario & Veraja, LLC, 364 Ill.App.3d 6 (1st Dist. 2006) (citing Belden v.

Emmerman, 203 Ill.App.3d 265, 268 (1st Dist. 1990)). Where a plaintiff seeks to

recover for “solely economic loss,” Illinois law bars tort remedies in most situations.

Moorman Mfg. Co. v. Nat’l Tank Co., 91 Ill.2d 69, 88 (1982). In other words,

“[c]ontract law applies to voluntary obligations freely entered into between parties,”

while tort law “applies in situations where society recognizes a duty to exist wholly

apart from any contractual undertaking.” Collins v. Reynard, 154 Ill.2d 48, 51 (1992).

      Plaintiff admits that Illinois has not recognized a duty of care owed by software

designers to the users of their products, but nonetheless asks this court to extend

Illinois law and recognize such an obligation. [17] at 11. Because I must take state

law as I find it and cannot predict novel developments, plaintiff’s claim fails. See

Knight v. Enbridge Pipelines (FSP) L.L.C., 759 F.3d 675, 677–78 (7th Cir. 2014);

Prime Eagle Grp. Ltd. v. Steel Dynamics, Inc., 614 F.3d 375, 379 (7th Cir. 2010). Blaze

owed Della Parola no extracontractual duty of care, and Della Parola’s remedy for its

solely economic loss is in contract, not in tort. See Congregation of the Passion, Holy



                                           13
    Case: 1:21-cv-00321 Document #: 26 Filed: 08/19/21 Page 14 of 14 PageID #:173




Cross Province v. Touche Ross & Co., 159 Ill.2d 137, 161–62 (1994) (Illinois recognizes

extracontractual duties on the basis of traditional responsibilities owed by certain

professionals). 7

       Count IV is dismissed.

IV.    Conclusion

       Plaintiff’s motion to remand, [18], is denied. Defendant’s motion to dismiss,

[11], is granted. Because a plaintiff should be given at least one opportunity to try to

amend, the dismissal of the complaint is without prejudice. Runnion ex rel. Runnion

v. Girl Scouts of Greater Chicago & Nw. Indiana, 786 F.3d 510, 519 (7th Cir. 2015).

Plaintiff has permission to file an amended complaint by September 9, 2021. If no

amended complaint or notice of voluntary dismissal is filed, the complaint will be

dismissed with prejudice and the clerk will enter judgment.



ENTER:

                                                   ___________________________
                                                   Manish S. Shah
                                                   United States District Judge
Date: August 19, 2021




7 Plaintiff also argues that it pled negligent representation in Count IV, rather than
professional malpractice. [17] at 12. That’s not what its complaint says, and “a plaintiff may
not amend his complaint in his response brief.” Pirelli Armstrong Tire Corp. Retiree Medical
Benefits Tr. v. Walgreen Co., 631 F.3d 436, 448 (7th Cir. 2011) (citing Frederico v. Home Depot,
507 F.3d 188, 201–02 (3d Cir. 2007)).

                                              14
